256 S.W.3d 209 (2008)
George STEWART, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68021.
Missouri Court of Appeals, Western District.
July 1, 2008.
Susan Lynn Hogan, Office of State Public Defender, Kansas City, MO, for appellant.
Shaun Mackelprang, Office of Attorney General, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., Presiding Judge, THOMAS H. NEWTON, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
PER CURIAM.
George Stewart appeals from the denial of his Rule 29.15 motion for ineffective assistance of counsel, following an evidentiary hearing. We have reviewed the *210 briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Judgment affirmed pursuant to Rule 84.16(b).